Citation Nr: 0419614	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  02-08 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from June 1981 to June 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDING OF FACT

The veteran's PTSD did not originate in or as a result of 
service.


CONCLUSION OF LAW

The veteran does not have PTSD which was incurred as the 
result of her military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304(f) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.  Furthermore, 
in compliance with 38 C.F.R. § 3.159(b), the notification 
should include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, a rating decision dated in July 2000 
denied service connection for PTSD.  The record reflects that 
the veteran was provided with notice of the July 2000 rating 
decision, and was provided with a statement of the case in 
June 2002 which notified her of the issue addressed, the 
evidence considered, the adjudicative action taken, the 
decision reached, the pertinent law and regulations, and the 
reasons and bases for the decision.  The statement of the 
case also provided her with the text of 38 C.F.R. § 3.159, 
and advised her that evidence other than service records 
could be used to corroborate the occurrence of her claimed 
stressor incidents.  In addition, she was specifically 
advised by VA, via a July 2002 correspondence, of what 
evidence VA would obtain on her behalf and of what evidence 
she was responsible for submitting.  The July 2002 
correspondence also suggested submitting any relevant 
evidence in her possession.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  A questionnaire accompanying the July 2002 
correspondence provided the veteran with the opportunity to 
describe her claimed stressor incidents and to describe any 
behavioral changes in service.  She was specifically advised 
that she could submit statements from service comrades, 
family members or anyone else with knowledge of the claimed 
service incidents.  She was also provided with examples of 
behavior she could describe which would tend to corroborate 
any incidents.  See generally Patton v. West, 12 Vet. App. 
281 (1999).  The veteran's claim was thereafter re-
adjudicated in an October 2002 supplemental statement of the 
case.

While the notice provided to the veteran in July 2002 was not 
given prior to the first RO adjudication of the claim in July 
2000, the notice was provided by the RO prior to the transfer 
and certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been afforded numerous opportunities to supplement the 
record, and as noted above her claim was re-adjudicated in an 
October 2002 supplemental statement of the case.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the statement 
of the case and supplemental statements of the case informed 
the veteran of the information and evidence needed to 
substantiate her claim.  Moreover, and as noted above, the 
July 2002 correspondence notified the veteran as to which 
evidence would be obtained by her and which evidence would be 
retrieved by VA.  It is clear from submissions by and on 
behalf of the veteran that she is fully conversant with the 
legal requirements in this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent records from all relevant sources 
identified by the veteran, and for which she authorized VA to 
request, were obtained by the RO.  38 U.S.C.A. § 5103A.  The 
record contains the veteran's service medical and personnel 
records as well as VA treatment reports for October 1999 to 
February 2004.  The Board notes that the veteran reported to 
her treating physicians that she sought counseling for 
anxiety and depression at a Kentucky facility from 1996 to 
1998.  In a July 2003 supplemental statement of the case, the 
RO advised the veteran that VA would assist her in obtaining 
any records from the referenced Kentucky facility, but that 
she had to at least identify the facility; she did not 
respond to the July 2003 supplemental statement of the case.  
The record also reflects that in response to her assertion 
that she was treated in service for depression and an eating 
disorder, the RO in April 2003 requested that she identify 
the specific dates of treatment in service (and whether the 
treatment was on an inpatient or outpatient basis), and 
requested that she identify the dates and locations where she 
received any psychiatric treatment since service; she did not 
respond to the April 2003 correspondence.  In light of the 
above, the Board finds that VA's duty to assist the veteran 
in obtaining records in connection with the instant appeal 
has been fulfilled.  See Wood v. Derwinski, 1 Vet. App. 190 
(1990).

The Board notes that the veteran has not been afforded a VA 
examination in connection with her claim.  As discussed in 
further detail below, however, the evidence on file does not 
corroborate or tend to suggest the occurrence of the stressor 
events claimed by the veteran to have resulted in PTSD.  The 
applicable regulation specifies that service connection for 
PTSD requires medical evidence diagnosing the condition; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  In 
the absence of a verified stressor in service, or of any 
circumstantial evidence on file reasonably suggesting that 
physical abuse may have occurred in service, the Board finds 
that VA is not required to afford the veteran a VA 
examination in connection with her claim. 

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Factual background

The veteran contends that she has PTSD as the result of 
incidents of domestic violence perpetrated against her in 
service by her first husband.

Service medical records are negative for any reference to 
psychiatric complaints or findings.  They are also silent for 
any reference to injuries originating from a personal 
assault.  The veteran weighed 138 pounds when she entered 
service, and was described as having a heavy build; she was 
66 inches in height.  She was treated in February 1982 for a 
muscle sprain to her left thigh after a sprint, and in March 
1982 for gastrointestinal symptoms, at which time she was 
noted to be febrile.  In May 1982 she presented with 
complaints of sharp abdominal pain after running; she was 
diagnosed with probable early pregnancy and rule out urinary 
tract infection.  Later tests confirmed that she was pregnant 
and show that her prescriptions included vitamins; the 
records do not show that she was prescribed psychiatric 
medications before, during or after her pregnancy.  In August 
and September 1982 she was treated for a right ankle sprain.  
The records show that the veteran was hospitalized in January 
1983 for the delivery of her child, at which time she denied 
smoking or alcohol use.  Following her delivery, the veteran 
was placed on Theo-Dur for the alleviation of respiratory 
problems, including asthma, but in August 1983 she reported 
experiencing increased nervousness and nausea on Theo-Dur; 
the examiner diagnosed asthma with superimposed bronchitis, 
and indicated that her Theo-Dur levels would be checked.  The 
records show that the veteran was evaluated in July 1983 for 
complaints of shin pain and point tenderness of the left 
tibia.  In September 1983 she was treated for shin splints 
and a running injury to her left great toe.  An undated 
document prepared on or after May 1983 records that the 
veteran denied any personality changes or depression.  In 
January 1983, at the time of the delivery of her child, she 
weighed 216 pounds.  In June 1983 her weight had fallen to 
187 pounds, but she was described as in excess of her maximum 
allowable weight.  In August 1983 her weight was recorded as 
182.5 pounds, and in September 1983 as 186 pounds.  In 
November 1983, and after she began a running program, she 
weighed 178 pounds.  In November 1983 her weight was recorded 
as 168 pounds and in compliance with military standards.  In 
March 1984 she weighed 177 pounds, but at her discharge 
examination weighed 168 pounds and was described as having a 
heavy build; she denied smoking.

Service personnel records show that the veteran received her 
first promotion in December 1981, her second in April 1982 
and her third in April 1983, the last with an accompanying 
change in her military occupation specialty.  In March 1983 
she received orders transferring her from Germany to Fort 
Benning, Georgia.  In connection with the transfer, the 
veteran's commanding officer submitted a Letter of 
Appreciation praising her outstanding performance.  The 
records show that she thereafter received the Army 
Achievement Medal for her service from May 1983 to May 1984.  
The service personnel records show that the veteran was 
discharged as an E-4 and was recommended for re-enlistment.   

On file are VA treatment records for October 1999 to February 
2004 which show that the veteran was interviewed by a 
psychologist in February 2000, at which time she reported 
experiencing beatings as a child.  She indicated that her 
first husband, with whom she was involved in service until 
1987, was domineering and self-centered, and had lowered her 
self esteem with his criticisms.  She reported that after the 
relationship ended, she entered a second relationship lasting 
from 1988 to 1995 which involved physical abuse against her.  
The psychologist noted that the veteran's symptoms included a 
pervasive distrust of men and a tendency to avoid emotional 
closeness.  The psychologist stated that the veteran 
experienced a number of PTSD symptoms related to physical 
abuse experienced as a child and as an adult, and concluded 
that the veteran should be diagnosed with PTSD.  In a May 
2001 note (following the July 2000 rating decision denying 
the instant claim) the psychologist indicated that the 
veteran had contacted him to clarify that the first instance 
of physical abuse she experienced in adulthood occurred 
during her first marriage while in service, during her 
pregnancy.

Subsequent treatment records are silent for any further 
diagnosis of PTSD, but do record treatment for substance 
abuse and depression.  The veteran reported that she began 
using drugs in 1996, after ending a physically abusive 
relationship with a drug dealer.  She reported that she was 
thereafter physically abused by another drug dealer, and also 
by her second husband in 2002.

In a June 2000 statement, the veteran explained that her 
first husband was physically abusive toward her in service.  
In statements received in July 2002 the veteran indicated 
that she was seen in service for depression and anxiety, and 
had her duty assignment changed because of physical abuse; 
she indicated that she was using three psychotropic 
medications at that time.  She denied using any increased 
leave without an immediate reason in service, or any change 
in her performance evaluation.  She indicated that she used 
drugs and alcohol after service for three years, and was 
arrested for the referenced substance use.  She also 
explained that she overate and was treated for an eating 
disorder in service, and that she became pregnant in service 
and had been tested for sexually transmitted diseases.  She 
indicated that she was unable to socialize well with others, 
does not trust anyone, and experiences difficulty sleeping.  
She indicated that her first husband physically abused her, 
and that she was treated for suicidal action in service.


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2003).  Entitlement to service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 38 C.F.R. § 3.304(f) (2003).

On March 7, 2002, 38 C.F.R. § 3.304(f) was amended with 
respect to the type of evidence that may be relevant in 
corroborating a veteran's statement regarding the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault. See 67 Fed. Reg. 10,330 
(2002).  With respect to such claims, 38 C.F.R. § 3.304(f) 
now provides:

[i]f a PTSD claim is based on in-service 
personal assault, evidence from sources 
other than the veteran's service records 
may corroborate the veteran's account of 
the stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources.  Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

38 C.F.R. § 3.304(f) (2003).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States 
Court of Appeals for Veterans Claims (Court) set forth the 
analytical framework and line of reasoning for determining 
whether a veteran was exposed to a recognizable stressor 
during service, which, as discussed above, is an essential 
element in solidifying a claim for service connection for 
PTSD.  In Zarycki, it was noted that, where there is no 
combat experience, there must be independent evidence to 
corroborate the veteran's statement as to the occurrence of 
the claimed stressor.  Doran v. Brown, 6 Vet. App. 283, 288-
89 (1994).  The veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The record reflects that the veteran was essentially 
diagnosed on one occasion with PTSD by a psychologist in 
February 2000, although she has not been diagnosed with PTSD 
by any treating physician, psychiatrist or psychologist since 
that time.  Notably, the opinion of the February 2000 
psychologist was based on the veteran's contention that she 
was physically abused only before service and after service 
(but not during service), although he later indicated 
(without modifying his opinion) that the veteran clarified 
that she first experienced physical abuse as an adult in 
service.  Even assuming, however, that the record contains a 
diagnosis of PTSD related in some way to her assertions of 
physical abuse in service, any such diagnosis was clearly 
based solely on her report of physical abuse in service.

After careful review of the evidence on file, the Board finds 
that the veteran's statements regarding physical abuse in 
service are unsupported by her service medical and personnel 
records, and by the other evidence on file.  Service 
personnel records do not record any complaints by the veteran 
of domestic violence, she has not submitted any statements by 
people who may have known about the claimed assaults, and she 
does not actually contend that she reported any such 
incidents to anyone.  Although she contends that she was 
treated for psychiatric symptoms as well as suicidal ideation 
in service, the service medical records are silent for any 
reference to psychiatric complaints other than a single entry 
indicating that she was experiencing anxiety associated with 
her use of a medication prescribed for a respiratory 
condition.  The service medical records do not corroborate 
the veteran's assertion that she was placed on psychotropic 
medications in service.  In addition, while the veteran 
contends that the physical abuse began during her pregnancy, 
and the service medical records document several orthopedic 
complaints, the service records are negative for any 
reference to physical abuse, and the examining physicians did 
not suggest that any of the orthopedic conditions for which 
the veteran was treated were secondary to abuse.  Nor does 
the veteran contend that any disorder for which she was 
treated in service resulted from physical abuse.  

The veteran points out that she became pregnant in service 
and was tested for sexually transmitted diseases.  The Board 
notes, however, that her claim is not based on the occurrence 
of a sexual assault, but rather on domestic violence.  With 
respect to whether the evidence on file suggests the presence 
of abnormal behavioral changes in service suggestive of the 
occurrence of physical abuse, the Board points out that there 
is no indication that the veteran's performance deteriorated 
during her period of service.  Indeed the record shows that 
she received promotions on a regular basis and was 
recommended for re-enlistment.  Moreover, while the veteran 
contends that her duty assignment was changed as a result of 
the physical abuse, the record reflects that her duty 
assignment changed on two occasions:  when she was promoted 
to E-4, and when she was transferred to Fort Benning, 
Georgia.  Clearly the changing of her military occupation 
specialty in connection with her promotion to E-4 is not 
suggestive of any behavioral changes associated with a 
possible physical assault; rather, the change in duties were 
reflective of the responsibilities of her new position.  
Moreover, while the reason for her transfer to Fort Benning, 
Georgia is not reflected in the service records (the veteran 
contends that she and her family were transferred because of 
unspecified criminal activity by her husband), her transfer 
clearly was not on account of any deterioration in her 
performance, given the rather effusive letter of appreciation 
submitted by her commanding officer in Germany.  In addition, 
the record shows that she received the Army Achievement Medal 
for her service while at Fort Benning.  The record simply 
does not contain any evidence, other than the veteran's own 
statements, implying that her duty assignments were changed 
by her request or on account of any negative behavior changes 
manifested by the veteran.

The veteran contends that she began overeating in service in 
reaction to physical abuse from her first husband.  The 
veteran was 66 inches in height in service and was 
consistently described in service as having a heavy build.  
Although she weighed 216 pounds in January 1983, she was at 
the height of her pregnancy at that time.  By June 1983 her 
weight had dropped to 187 pounds, and by August 1983 to 182.5 
pounds.  Although her weight increased to 186 pounds in 
September 1983, with the beginning of an exercise regimen her 
weight eventually dropped to 168 pounds by the end of 1983.  
Although her weight thereafter increased to 177 pounds in 
March 1984, by discharge she weighed 168 pounds.  The Board 
notes that the veteran was not at any point considered by 
treating service personnel to have an eating disorder.  In 
short, the record clearly reflects that the veteran's weight 
reached 216 pounds on account of her pregnancy, and shows a 
pattern of relative steady weight loss following the delivery 
of her child.  In the Board's opinion, the veteran's pattern 
of gradual and relatively steady weight loss following her 
pregnancy is not suggestive of abnormal behavior in turn 
suggestive of a response to physical abuse.  The Board also 
points out that at some point on or after May 1983, the 
veteran specifically denied experiencing any personality 
changes or depression.

Although the veteran contends that she started using drugs 
and alcohol after service in response to beatings by her 
first husband while in service, for treatment purposes she 
reported that she began using alcohol and drugs after 
domestic violence incidents occurring in post-service 
relationships.  There is no indication that any substance 
abuse occurred in service or until more than 5 years after 
service. 

In sum, the veteran's service records do not corroborate the 
occurrence of any in-service personal assault, and there is 
no evidence from sources outside of the veteran's service 
records corroborating her account of any physical assault.  
She does not contend, and the record does not show, that she 
ever reported any assault incident to the proper authorities, 
and the record does not corroborate her assertion that she 
sought treatment for depression and an eating disorder in 
service, or that she was prescribed psychotropic medications.  
The only reference to anxiety in the service records was 
attributed to the use of Theo-Dur.  There are no statements 
from others who knew the veteran corroborating the occurrence 
of any physical assaults or describing any unusual social or 
economic behavioral changes in the veteran, and the record is 
devoid of any evidence of behavior changes in the veteran 
reasonably suggesting a reaction to a stressful incident.  
Although the veteran did not lose all the weight she gained 
during her pregnancy, she did gradually lose enough weight to 
qualify for retention after following an exercise program, 
and following her delivery she denied any depression or 
personality changes.  The veteran was regularly promoted, and 
her superior performance was recognized in a letter of 
appreciation from her commanding officer in Germany, and in 
the awarding of the Army Achievement Medal for her post-
Germany performance. 

The Board consequently finds that the veteran's statements to 
the effect that she was physically assaulted in service by 
her first husband, the sole basis for her claim, to be 
unsupported by her service records and by the other evidence 
on file.  Since her lay statements, alone, are insufficient 
to establish the occurrence of an alleged stressor, and as 
none of the evidence on file corroborates the occurrence of 
the claimed stressor, the Board concludes that service 
connection for PTSD is not warranted.  The veteran's claim is 
therefore denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303, 
3.304.

 
ORDER

Entitlement to service connection for PTSD is denied.





	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



